DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6 and 8-20 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6 and 8-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by GARDINER (US 20180370117).
	As to claim 1, GARDINER teaches an apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective consolidation of a build material in a build plane, characterized by at least one interacting device comprising at least one “consolidation unit” functional unit adapted to fly across and/or hover in a movement region (drones/vehicles/UAVs 286, 310 with nozzle comprising energy transmission means, such as 
	As to claims 2 and 15, GARDINER teaches the apparatus of claim 1, wherein the interacting device is adapted to move the at least one functional unit in a movement region that is larger than a process plane which contains a build plane (Figs. 26-30).
	As to claims 3 and 17, GARDINER teaches apparatus of claim 1, wherein the apparatus is constructed in that the at least one functional unit is adapted to fly over at least one edge of the process plane (Figs. 26-30).
	As to claim 4, GARDINER teaches apparatus of claim 1, wherein the at least one functional unit is structurally independent from the process plane (Figs. 26-30).
	As to claims 5 and 18, GARDINER teaches apparatus of claim 1, wherein the at least one functional unit is adapted to perform at least one action relating to at least one process step of the additive manufacturing process (Figs. 26-30).
	As to claim 6, GARDINER teaches apparatus of claim 5, wherein the at least one functional unit comprises an application unit adapted to apply build material in a build plane and/or a consolidation unit adapted to consolidate build material in a build plane and/or a carrying unit adapted to carry the additively built object and/or an unpacking unit adapted to unpack the object and/or a determination unit adapted to determine at least one parameter of the object and/or the additive manufacturing process (Figs. 26-30).
	As to claims 8 and 19, GARDINER teaches apparatus of claim 1, characterized by at least one supply unit adapted to supply the at least one functional unit with at least one resource (Figs. 26-30).

	As to claim 10, GARDINER teaches apparatus of claim 9, wherein the at least one functional unit is connected to the at least one supply unit via at least one connection means (Figs. 26-30).
	As to claims 11 and 20, GARDINER teaches apparatus of claim 1, wherein the at least one functional unit comprises a communication unit adapted to send and/or receive interacting information to or from at least one other functional unit and/or to or from at least one communication device (Figs. 26-30).
	As to claim 12, GARDINER teaches apparatus of claim 11, wherein the at least one interacting device is adapted to receive build information relating to at least one area of the build plane to which the at least one functional unit is at least temporarily assigned (Figs. 26-30).
	As to claim 13, GARDINER teaches a plant with multiple drones 304 and 310 (Figs. 26-30).
	As to claim 16, GARDINER teaches a method of using the apparatus of claim 1 (Figs. 26-30).

Claims 1-6 and 8-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BADGER (US 20190338759).
	As to claim 1, BADGER teaches an apparatus for additively manufacturing three-
	As to claims 2 and 15, BADGER teaches the apparatus of claim 1, wherein the interacting device is adapted to move the at least one functional unit in a movement region that is larger than a process plane which contains a build plane (Figs. 3-4, paras. 0043-46).
	As to claims 3 and 17, BADGER teaches apparatus of claim 1, wherein the apparatus is constructed in that the at least one functional unit is adapted to fly over at least one edge of the process plane (Figs. 3-4, paras. 0043-46).
	As to claim 4, BADGER teaches apparatus of claim 1, wherein the at least one functional unit is structurally independent from the process plane (Figs. 3-4, paras. 0043-46).
	As to claims 5 and 18, BADGER teaches apparatus of claim 1, wherein the at least one functional unit is adapted to perform at least one action relating to at least one process step of the additive manufacturing process (Figs. 3-4, paras. 0043-46).
	As to claim 6, BADGER teaches apparatus of claim 5, wherein the at least one functional unit comprises an application unit adapted to apply build material in a build plane and/or a consolidation unit adapted to consolidate build material in a build plane and/or a carrying unit adapted to carry the additively built object and/or an unpacking unit adapted to unpack the object and/or a determination unit adapted to determine at least one parameter of the object and/or the additive manufacturing process (Figs. 3-4, paras. 0043-46).

	As to claim 9, BADGER teaches apparatus of claim 8, wherein the at least one supply unit is adapted to provide the at least one functional unit with build material and/or gas and/or a means and/or energy (Figs. 3-4, paras. 0043-46).
	As to claim 10, BADGER teaches apparatus of claim 9, wherein the at least one functional unit is connected to the at least one supply unit via at least one connection means (Figs. 3-4, paras. 0043-46).
	As to claims 11 and 20, BADGER teaches apparatus of claim 1, wherein the at least one functional unit comprises a communication unit adapted to send and/or receive interacting information to or from at least one other functional unit and/or to or from at least one communication device (Figs. 3-4, paras. 0043-46).
	As to claim 12, BADGER teaches apparatus of claim 11, wherein the at least one interacting device is adapted to receive build information relating to at least one area of the build plane to which the at least one functional unit is at least temporarily assigned (Figs. 3-4, paras. 0043-46).
	As to claim 13, BADGER teaches a plant with multiple drones 304 and 310 (Figs. 3-4, paras. 0043-46).
	As to claim 16, BADGER teaches a method of using the apparatus of claim 1 (Figs. 3-4, paras. 0043-46).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1-6 and 8-20 is rejected under 35 U.S.C. § 103 as being unpatentable over BOSTICK (US 2017/0190104), in view of GARDINER and BADGER.
	As to claim 1, BOSTICK teaches an apparatus for additively manufacturing three-dimensional objects by means of successive layerwise selective consolidation of a build material in a build plane, characterized by at least one interacting device comprising at least one functional unit adapted to fly across and/or hover in a movement region (drones 310, 304 with camera 312, printer material delivery apparatus 478, or “having printer capabilities”, and wireless communication interface 480.; Figs. 1-4).
	As to claims 2 and 15, BOSTICK teaches the apparatus of claim 1, wherein the interacting device is adapted to move the at least one functional unit in a movement region that is larger than a process plane which contains a build plane (drone can move outside print area to staging area; Fig. 3).
	As to claims 3 and 17, BOSTICK teaches apparatus of claim 1, wherein the apparatus is constructed in that the at least one functional unit is adapted to fly over at least one edge of the process plane (Fig. 3).
	As to claim 4, BOSTICK teaches apparatus of claim 1, wherein the at least one functional unit is structurally independent from the process plane (drones; Figs. 1-4).
	As to claims 5 and 18, BOSTICK teaches apparatus of claim 1, wherein the at least one functional unit is adapted to perform at least one action relating to at least one process step of 
	As to claim 6, BOSTICK teaches apparatus of claim 5, wherein the at least one functional unit comprises an application unit adapted to apply build material in a build plane and/or a consolidation unit adapted to consolidate build material in a build plane and/or a carrying unit adapted to carry the additively built object and/or an unpacking unit adapted to unpack the object and/or a determination unit adapted to determine at least one parameter of the object and/or the additive manufacturing process (camera 312, printer material delivery apparatus 478, or “having printer capabilities”; Figs. 1-4, para. 0063).
	As to claims 8 and 19, BOSTICK teaches apparatus of claim 1, characterized by at least one supply unit adapted to supply the at least one functional unit with at least one resource (printer supply 212; Figs. 1-4, para. 0052).
	As to claim 9, BOSTICK teaches apparatus of claim 8, wherein the at least one supply unit is adapted to provide the at least one functional unit with build material and/or gas and/or a consolidation means and/or energy (printer supply 212; Figs. 1-4, para. 0052).
	As to claim 10, BOSTICK teaches apparatus of claim 9, wherein the at least one functional unit is connected to the at least one supply unit via at least one connection means (drone wireless communication interface 480; Figs. 1-4).
	As to claims 11 and 20, BOSTICK teaches apparatus of claim 1, wherein the at least one functional unit comprises a communication unit adapted to send and/or receive interacting information to or from at least one other functional unit and/or to or from at least one communication device (drone wireless communication interface 480; Figs. 1-4, paras. 0020, 
	As to claim 12, BOSTICK teaches apparatus of claim 11, wherein the at least one interacting device is adapted to receive build information relating to at least one area of the build plane to which the at least one functional unit is at least temporarily assigned (drone wireless communication interface 480; Figs. 1-4, paras. 0020, 0041, 0045, 0051, 0064, 0071).
	As to claim 13, BOSTICK teaches a plant with multiple drones 304 and 310 (Fig. 3).
	As to claim 16, BOSTICK teaches a method of using the apparatus of claim 1 (Figs. 5-7, paras. 0012-019, for example).
	Further as to claim 1, BOSTICK teaches apparatus of claim 6, wherein the consolidation unit of the at least one functional unit is adapted to consolidate build material via at least one energy beam, or via at least one filament nozzle, or via at least one inkjet, or via direct material deposition (printer material delivery apparatus 478, or “having printer capabilities”; Figs. 1-4, para. 0063).
	BOSTICK does not explicitly teach that functional unit includes “consolidation unit” configured to consolidate build material.
	However, a skilled artisan of common sense and ordinary creativity would have recognized that BOSTICK suggested as much.  BOSTICK explains that the drones/UAVs therein have “printer material delivery apparatus” 478, or “having printer capabilities” (Figs. 1-4, para. 0063).  A skilled artisan would have readily recognized that common 3D “printer capabilities” include “consolidation devices” such as heaters, lasers, light sources, etc.  This is demonstrated by GARDINER and BADGER, as examples.  Each reference teaches that the drones/UAVs can 
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D printer “consolidation devices” to familiar 3D printer drone/UAV devices to yield predictable results with a reasonable expectation of success.

Prior Art
The following prior art also teaches drones in 3D printing: US 20170232679; US 20180134387; CN 208216023 U; US 20190105834; US 20190275737; US 20200094958; US 20210108428; US 20170161960; US 20170183097; KR 1981115 B1; US 20180022026; US 20180370117; KR 2019051172 A; KR 2001143 B1; US 20190224956; US 20190338759.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743